Rose, J.
This is an action by the Nebraska Wheat Growers Association, plaintiff, to require John Roach, as a member thereof, defendant, to perform a cooperative marketing contract obligating him to sell and deliver to plaintiff the wheat raised by him during the years 1921 to 1925, inclusive, grain for feed and seed excepted. The action was' dismissed and plaintiff appealed.
There was no error in the nonsuit. The marketing contract pleaded by plaintiff, to become effective, required notice to defendant that his application for membership in the association had been accepted. The necessary notice was neither pleaded nor proved. It follows that the pleadings and proof do not show that defendant was bound by the contract which plaintiff sought to enforce. Idaho Grimm Alfalfa Seed Growers Ass’n v. Stroschein, 42 Idaho, 12.
Affirmed.